Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction Requirement
	In response to the restriction requirement which was mailed on 8/9/22, Applicants have elected, in their response dated 10/7/22, a compound of Formula 17c as species (1), a polyzwitterionic polymer as species (2), polymerization as species (3), and an alkene group as species (4).  These elections are implicitly made without traverse.  The surface reagent of Formula 17c does not have any alcohol groups meaning, that claims 138-141 are not subject to examination based on Applicants election.  Based on Applicants elected species (1)-(4), claims 117, 119, 121-125, 127, 132-141, and 146 are pending and claims 120, 126, and 128-131 are withdrawn from consideration.1  Claim 121 is subject to examination only to the species which comprises at least two double bonds.  Claim 126 is currently not subject to examination as it is not a generic claim regarding Applicants elected species (2), which is a polymeric modifier.  Claim 131 is not currently subject to examination.  The list of polymers recited in claim 131 depend from claim 127.  The polyzwitterionic polymer of claim 132 also depends from claim 127, and not claim 131.  For this reason, claim 132 is not a further limitation of claim 131 but of claim 127.  There is nothing in claim 131 which recites a polyzwitterionic polymer.  
A search for Applicants elected species within the context of formula 17c of claim 123 with R equal to -CH=CH2, which therefore includes the two species recited in claim 124, did not afford any prior art which could be relied upon in an anticipatory or obviousness type rejection.  The Examiner therefore extended the scope of the claimed species to the other species recited in claim 123 (Formula 17d, 17e, and 17f with R equal to -CH=CH2).  These species also did not result in any prior art which could reasonably be applied to reject claim 123.  Therefore, the species was further expanded to species recited in claim 122 and the more generic species “a surface reagent comprising at least two double bonds” of claim 119 which resulted in prior art rejections, which are described below.  

Claim Objections
	Claim 122 is objected to.  The species “1,2,4 trivinyl cyclohexane” should be amended to “1,2,4-trivinyl cyclohexane”, the species “2,4,6 triallyl -1,3,5 triazine” should be amended to “2,4,6-triallyl-1,3,5-triazine”, the species “1,3,5 triazine 2,4,6 (1H,3H, 5H) trione” should be amended to “1,3,5-triazine-2,4,6-(1H,3H,5H) trione”, the species “1,7 octadiene” should be amended to “1,7-octadiene”, the species “N- 2-acryloylamino)ethyl acrylamide” should be amended to “N-2-(acryloylamino)ethyl acrylamide” the species “N- 2-acryloylamino)ethyl methacrylamide” should be amended to “N-2-(acryloylamino)ethyl methacrylamide” the word “and” needs to be removed in the 6th to last line of claim 122, and the word “and” needs to be removed from the second to last line in claim 122.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the 

Claim 122 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the species “pentaerythritol allyl ether” does not further limit claim 122 since as claimed, this species has only one allyl ether group, and therefore, only one unsaturated bond.  Applicant may cancel the claim, remove this species from the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claims 138-141 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 138 recites that the surface reaction comprises at least one double bond or triple bond and at least one alcohol group.  Claim 138 is directly dependent from claim 117.  Claim 117 requires that the surface reagent comprises at least two unsaturated bonds.  While claim 138 recites the limitations double and triple bonds and claim 117 recites the limitation unsaturated bonds, one skilled in the art understands that all double and triple bonds are unsaturated.  As such, claim 138 allows for embodiments where the surface reagent is only required to have one unsaturated bond, while claim 117 requires that the surface reagent has two or more unsaturated bonds.  Claim 138 therefore fails to further limit claim 117.  Claims 139-141 are included in this rejection as they are dependent on claim 138.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 117, 119, 121, 125, 127, 132, 133, 136, 137, and 146 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Langmuir 2012, 28, 16408-16422).
Claims 117, 119, and 121: Li et al. teaches the surface modification of silicone rubber.  Figure 1 of Li et al. shows treatment of silicone rubber with ozone to create a reactive surface, to which is added PEGDMA, which serves as a surface reagent comprising two unsaturated double bonds.  The resulting treated surface, denoted as silicone-g-P(PEGDMA) in figure 1 is an article comprising a surface which is comprised of a thermoset elastomer (silicone rubber is inherently a thermosetting elastomer as known in the art) and residues of a surface reagent which is attached to the surface of the thermoset elastomer, and in which the surface reagent comprises at least two unsaturated double bonds, thereby anticipating claims 117, 119, and 121.
Claims 125: Figure 1 of Li et al. further teaches performing a thiol-ene click chemistry reaction between an article satisfying claim 117 and a modifier which is attached to the residues of the surface reagent, specifically, the unreacted vinyl groups which remain on the PEGDMA-treated silicone rubber, thereby anticipating claim 125.
Claims 127 and 132: The silicone-g-P(PEGDMA) surface taught in Figure 1 of Li et al. is further reacted with HS-P(DMAPS) to afford silicone-P(PEGDMA)-(DMAPS).  The DMAPS is a zwitterionic polymer having thiol groups which react with the vinyl groups present on the silicone-g-P(PEGDMA) surface.  The modifier in step (3) of figure 1 is therefore a polymeric modifier, which is specifically a polyzwitterionic polymer, which anticipates the limitations of claims 127 and 132.
Claim 133: The DMAPS zwitterionic article comprises a zwitterionic polymer (DMAPS) which satisfies Formula 12 of claim 133 with RZ being a zwitterionic portion and T1 and T2 being any group.
Claims 136 and 137: The vinyl residues in the silicone-g-P(PEGDMA) article prepared in figure 1 is further reacted via click chemistry, thereby satisfying claims 136 and 137.  While Applicants elected polymerization as the species in claim 137 and Li et al. teaches adding the DMAPS polymer to the silicone-g-P(PEGDMA) via click chemistry, claim 137 is not a process claim, but a product claim.  For product claims, patentability is based on the product itself, and not on the method of its production.  That is to say, the final grafted DMAPS article is a polymer, which is the same as if the HS-DMAPS monomer was introduced to the silicone-g-P(PEGDMA) via click chemistry, and then the DMAPS monomers attached to the silicone-g-P(PEGDMA) were polymerized.  Either method would afford the same or substantially the same article.  
Claim 146: The articles prepared by Li et al. are thermosetting elastomers.  Li et al. teaches that such articles prepared therein are potentially useful for the modification of silicone-based PD catheters for long-term applications (abstract).  Therefore, preparing an article satisfying claim 117 in finished part form is at once envisaged, thereby anticipating claim 146.

Claims 117, 119, 121, 134, 135, 138, 139, and 146 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Adv. Funct. Mater. 2014, 24, 1631-1643).
Claims 117, 119, and 121: Li et al. teaches the surface modification of silicone rubber.  Figure 1 of Li et al. shows treatment of silicone rubber with ozone or oxygen plasma to create a reactive surface, to which is added acrylated agarose (AG), methacrylated heparin (HEP), or a mixture of (AG) and (HEP).  Both (AG) and (HEP) comprise at least unsaturated double bonds.  The resulting treated surfaces, denoted as silicone-g-AG, silicone-g-AG-HEP, and silicone-g-HEP in figure 1 are articles comprising a surface which is comprised of a thermoset elastomer (silicone rubber is inherently a thermosetting elastomer as known in the art) and residues of a surface reagent which is attached to the surface of the thermoset elastomer, and in which the surface reagent comprises at least two unsaturated double bonds, thereby anticipating claims 117, 119, and 121.
Claims 134 and 135: The silicone-g-AG, silicone-g-AG-HEP, and silicone-g-HEP article prepared in figure 1 are hydrophilic owing to the low water contact angles as taught in Table 1 and at the end of section 2.1, which satisfies claim 134.  Figure 4 shows that the treated articles are resistant to biofouling which satisfies claim 135.
Claims 138 and 139: The surface reagents (AG) and (HEP) are comprised of at least one double bond (acrylate) and at least one alcohol group, thereby anticipating claim 138.  Further, the acrylate groups of the (AG) and/or the (HEP) are attached to the surface following the method shown in figure 1 of Li et al., thereby anticipating claim 139.
Claim 146: The articles prepared by Li et al. are thermosetting elastomers.  Li et al. teaches treated silicone catheters in the experimental section which are articles in finished part form, thereby anticipating claim 146.

Claims 117, 119, 121, 134, 135, 138, 139, and 146 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivapooja et al. (Appl. Mater & Interfaces 2015, 7, 25586-25591).
Scheme 1 of Shivapooja et al. teaches an article (a glass substrate) which has a surface comprising a thermoset elastomer (PVMS cured rubber, which is a cured silicone rubber) and residues of surface reagents attached to the surface.  The thermoset elastomer coating simultaneously reads on Applicants claimed surface comprising a thermoset elastomer, as well as the surface reagent comprising at least two unsaturated bonds.  To the PVMS substrate is added an ATRP initiator which is attached via a thiol-ene click reaction.  To the ATRP functional substrate is added a zwitterionic monomer which is subsequently polymerized to afford the PSBMA functionalized substrate.  The PVMS treated substrate satisfies the limitations of claims 117, 119, and 121.  The PSBMA treated substrate satisfies the limitations of claims 125, 127, 132, 133, 136, and 137.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 117, 119, 121, 122, 125, 136, 137, and 146 are rejected under 35 U.S.C. 103 as being unpatentable over Anders et al. (US Pat. 6,368,587).
Claims 117, 119, 121, 122, and 125: Anders et al. teaches a process for the graft polymerization onto a surface (abstract).  The surface/substrate includes articles which include catheters (12:17).  The substrates are taught to also be made of polyorganosiloxanes (Table 1a), which are understood to refer to crosslinked silicone substrates, which are thermosetting elastomers.  Polyorganosiloxanes by themselves are typically non-film forming liquids and require crosslinking/curing to form molded articles or films.  The substrates taught by Anders et al. are first treated with a macroinitiator which may include a crosslinker (9:50-10:57).  Anders et al. further teaches that it is advantageous to include the crosslinker to the solution of the macroinitiator to apply to the substrate if the substrate is then further treated with a bio-active monomer (4:28-43).  Table 6 teaches embodiments where a substrate (film or hose) is treated with a macroinitiator/crosslinker mixture and reacted to form a reactive, treated substrate to which is added a modifying bioactive monomer (experiments 13-20).  Experiment 13 employs ethylene glycol diacrylate, which is a species recited in claim 122.  Based on the overall teachings of Anders et al., it would have been obvious to one having ordinary skill in the art to have applied a macroinitiator/crosslinker solution to a silicone substrate to form a grafted and reactive substrate, to which is added a bioactive monomer which is then subject to polymerization.  To achieve this embodiment, one of ordinary skill in the art only need to change the substrate employed in example 13 to a silicone substrate, which is taught by Anders et al. and is also a very well-known material for catheters, which is one of the suitable articles taught by Anders et al.  Prior to adding a bioactive monomer, a silicone catheter which is treated with the macroinitiator/crosslinker solution results in an article which is comprised of a surface comprising a thermoset elastomer (silicone) and residues of surface reagents attached to the surface, wherein the crosslinking surface reagent comprises two double bonds, thereby satisfying the limitations of claims 117, 119, 121, 122, and 125
Claims 136 and 137: After applying the macroinitiator/crosslinker solution to a silicone (thermoset) substrate as rendered obvious in the rejection above, a bioactive monomer is attached to the residues of the surface reagent and subjected to polymerization, to afford a hydrophilic bio-resistant coating, which satisfies the limitations of claims 136 and 137.
Claim 146: A treated silicone catheter represents an article in finished part form, which satisfies the limitation of claim 146.

Claim 146 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivapooja et al. (Appl. Mater & Interfaces 2015, 7, 25586-25591), as applied to claim 117.
While Shivapooja et al. does not exemplify the preparation of a thermoset elastomer in finished part form, Shivapooja et al. explicitly teaches that the bio-repellent substrates taught therein are useful in the treatment of substrates such as urinary catheters (page 25590).  Silicone urinary catheters are well known and the treatment of a silicone urinary catheter would have therefore been obvious to one having ordinary skill in the art.  Moreover, reference 18, which is tethered to the urinary catheter teaching, is directed to a silicone urinary catheter.2

Allowable Subject Matter
Claims 123 and 124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While compounds of Formulae 17c through 17h are known in the prior art, they are not employed as surface treating agents to prepare an article which satisfies claim 117. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants further clarified the elected species of formula 17c by electing that variable R is equal to -CH=CH2.  As such, claim 120 is not currently subject to examination as it is drawn to a non-elected species.  
        2 While not relied upon in the rejection, a copy of reference 18 of Shivapooja et al. is included with this Office action.